Watson, Judge:
This suit has been submitted for decision on the following agreement between counsel for the respective parties:
It is hereby stipulated and agreed by and between counsel for the plaintiff and the Assistant Attorney General for the United States, subject to the approval of the Court, as follows:
(1) That the merchandise described on the invoices accompanying Seattle consumption entry No. 15606, covered by this protest, assessed with duty at 40% ad valorem under Item 706.24 of the Tariff Schedules of the United States, and claimed to be properly dutiable at 20% ad valorem under Item 706.60 of said Tariff Schedules, consists of rubberized tapestry bags which were imported before September 1, 1964 and which are in chief value of fabrics coated or filled or laminated with rubber or plastics.
(2) That the said merchandise was entered on November 12,1963, which is after August 31, 1963, the effective date of the Tariff Sched*5■ules of tlie United States and before December 7, 1965, the effective date of tbe Tariff Schedules Technical Amendment Act of 1965, P.L. 89-241.
(3) That within 120 days after the enactment of said Public Law 89-241, to wit, on January 24, 1966, a request was filed with the Collector of Customs at the port of entry for liquidation or re-liquidation of the entry and for classification of said merchandise at 20% ad valorem under Item 706.60 of the Tariff Schedules of the United States, as amended by Section 89 (b) of said Public Law 89-241.
(4) That the entry in question was liquidated on March 14, 1967, assessed at 40% ad valorem under Item 706.24 of the Tariff Schedules of the United States, and the protest was filed within 60 days thereafter, to wit, on May 8, 1967, on the ground that the merchandise is properly dutiable at 20% under Item 706.60.
(5) That this protest may be submitted on this stipulation.
Accepting this stipulation as a statement of fact, we hold the merchandise described on the invoice accompanying the entry covered by the involved protest properly dutiable under item 706.60 of the Tariff Schedules of the United States, as amended, at the rate of 20 per cen-tum ad valorem, as luggage and handbags, of other materials, “Other”, as claimed.
To the extent indicated, the protest is sustained. In all other respects and as to all other merchandise, all the claims are overruled.
Judgment will issue accordingly.